Citation Nr: 0424063	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  03-09 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1966 to 
March 1970. 

According to his DD 214, the veteran served in Vietnam from 
July 1968 to July 1969.  At the top of the DD 214, the 
veteran's name is "[redacted]," however the Remarks 
Section of the DD 214 indicates that the veteran is also 
known as "[redacted]."

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which found that new and material was not 
submitted in order to reopen the veteran's claim seeking 
entitlement to service connection for PTSD.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  An unappealed RO decision in February 1996 denied the 
veteran's claim of service connection for PTSD.  

2.  Evidence submitted subsequent to the February 1996 
decision was not previously submitted to agency decision 
makers, is not cumulative or redundant and, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  This 
evidence raises a reasonable possibility of substantiating 
the claim.  



CONCLUSIONS OF LAW

1.  The RO's February 1996 decision which denied the 
veteran's claim of service connection for PTSD is final. 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.302 (2003).
 
2.  New and material evidence sufficient to reopen the 
veteran's claim of service connection for PTSD has been 
submitted. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background Facts

The veteran's February 1966 enlistment examination indicated 
clinically normal neurological and psychiatric systems.  
According to the report of medical history at the time, the 
veteran never had and did not presently have neuritis, 
frequent trouble sleeping, frequent or terrifying nightmares, 
depression or excessive worry, or nervous trouble of any 
sort.

According to his personnel records, the veteran was AWOL from 
August 1966 to November 1966, and from November 1967 to May 
1968.

According to his personnel records, the veteran served in 
Vietnam from July 1968 to July 1969, in the U.S. Army 
Pacific.  He served as a light vehicle driver in the 86th 
Transportation Corp, U.S. Army Pacific, beginning in July 
1968; served as a light vehicle driver in the 151st 
Transportation Corp, U.S. Army Pacific, beginning in August 
1968; served as a light vehicle driver in the 261st 
Transportation Corp, U.S. Army Pacific - Republic of Vietnam, 
beginning in February 1969; and served as a heavy truck 
driver in the 261st Transportation Corp, U.S. Army Pacific, 
beginning March 1969.

The veteran's November 1969 separation examination indicated 
clinically normal neurological and psychiatric systems.  
According to the report of medical history at the time, the 
veteran never had and did not presently have neuritis, 
frequent trouble sleeping, frequent or terrifying nightmares, 
depression or excessive worry, or nervous trouble of any 
sort.

According to a March 1990 medical report, the veteran had 
vague suicidal ideation.  The initial impression was no 
psychiatric diagnosis other than life circumstance problem.  
The veteran complained of depression, anger, irritability and 
memory problems, all of which were long-term in duration.  
During service, the veteran indicated that he went AWOL 
twice, and he then served to service for a year as a tower 
guard and a truck driver, neither of which involved "heavy 
action."  The medical report indicated that there was no 
Axis I diagnosis, and that his Global Assessment of 
Functioning (GAF) score was 70.

In September 1995, the veteran filed a claim seeking 
entitlement to service connection for PTSD.

In January 1996, the veteran received a VA examination.  The 
veteran's C-file was reviewed in connection with the 
examination.  The veteran complained of very bad loss of 
memory.  He indicated that he had a bad temper, and did not 
sleep well at night.  He experienced bad dreams about twice a 
month, but they were not always related to Vietnam.  He 
complained of constant pain in his left leg and right arm.  
The veteran stated that he did not like people.  He indicated 
that he had been having all these problems since 1971.  He 
had never seen a psychiatrist, and indicated that about five 
years ago, he thought about suicide.  The exam report 
indicated that the veteran served in Vietnam as a tower 
commander, security guard, and truck driver.  He described 
several traumatic events during service, including witnessing 
a truck from his convoy being hit by a rocket-propelled 
grenade and two people getting killed.  The veteran could not 
recall the name of the place where this incident took place 
or the date when it happened.  The veteran also described 
seeing people get shot and seeing severely injured soldiers.  
He was never physically hurt himself, and he had gone AWOL 
twice during his service.
Upon mental examination, the veteran's speech was coherent, 
rational and relevant.  His mood was appropriate, and he was 
pleasant and cooperative.  There was no evidence of any 
hallucinations, delusions or thought disorder.  The 
examiner's diagnosis was that the veteran did not meet the 
criteria for PTSD.  His symptoms may be due to generalized 
anxiety disorder.  The exam report indicated a moderate 
stressor of financial problems, and a GAF score of 51-60.

In February 1996, the RO denied entitlement to service 
connection for PTSD.

In February 2002, VA outpatient records indicated that the 
veteran reported PTSD and depression-like symptoms.  He 
reported Vietnam combat-related nightmares.  According to VA 
outpatient records dated May 2002, the veteran was being 
followed for a moderate depressive disorder.  He reported 
possibly having PTSD, but he was unable to provide symptoms 
of the disorder and the impact that the trauma had on his 
life.

In August 2002, the veteran filed to reopen his claim of 
entitlement to service connection for PTSD.  Attached to his 
claim was a statement indicating that he was part of the 48th 
Group, 6th Transportation, 151st Truck #10, 572nd Gypsy 
Bandits.  He recalled a truck being hit by a RPG round while 
it was transporting supplies to a field unit.  The veteran 
stated that he now slept with weapons in his bedroom.  He was 
always on guard because he never felt safe.

In August 2002, military operational reports regarding unit 
missions, activities, areas of operation and combat 
operations were submitted.  The records documented a convoy 
ambush dated August 25th, 1968.  The ambush involved the 151st 
Transportation Company, and casualties resulted from the 
attack.  Another convoy ambush dated December 17th, 1968 was 
documented.  Casualties resulted from enemy fire, and the 
151st Transportation Company was involved in this incident.  
In August 2002, a letter of appreciation submitted indicated 
that the veteran's commanding officer, from the 151st 
Transportation Company, praised the veteran for his 
performance at Tower India, the veteran's post.  The letter 
stated that the Tower India was important to the counter-
mortar/rocket/artillery plan for the Long Binh - Bien Hoa 
Area in Vietnam. 

In September 2002, the veteran submitted a questionnaire in 
support of his service connection claim for PTSD.  He could 
not recall the specific date of the stressor or incident due 
to his current problem of memory loss.  His unit assignment 
at the time of the incident was the 151st Transportation, 
First Leg Command/Long Binh Post.  He indicated the incident 
occurred at Long Bien, South Vietnam, at Tower India, OR 
Hotel, Kojedo River.  He indicated that several people were 
involved in the incident, including Mr. P.S., Mr. O.M., PFC 
V., Mr. R.C., Mr. L.B., and Mr. J.L.  Regarding the incident, 
the veteran stated that a truck was hit by enemy fire, 
rendering the vehicle out of action.  Another incident 
occurred, he believed, between the period of August 1968 and 
October 1968.  While stationed in Tower India, he called in a 
plane that he initially thought was losing fuel, but in fact 
was spraying herbicide to clear bamboo.  He indicated that 
the plane had come 20 feet overhead, from his position in 
Tower India.

According to VA outpatient records dated October 2002, the 
veteran was assessed with having PTSD and anger management 
problems.  As set forth in April 2003 VA medical records, the 
veteran was treated for being upset about watching women in 
combat on television.  According to the medical records, the 
veteran had difficulty dealing with his asian neighbor.  His 
bad dreams had increased recently, and he  experienced 
difficulty remembering lately.  He made security checks 
around his house, and became very excited when he heard 
police car sirens.  The veteran was becoming reclusive, and 
he preferred to stay at home.  The examiner's assessment was 
PTSD.  In December 2002, the veteran received VA outpatient 
follow-up treatment for depression and PTSD.






Analysis

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing and applies only 
to claims to reopen a finally decided claim received on or 
after August 29, 2001. 66 Fed. Reg. 45,620, 45,629.  In this 
case, the amended definition of new and material evidence 
applies to the veteran's claim, which was received at the RO 
in August 2002.

Under 38 C.F.R. § 3.156 (a) (2003), new and material evidence 
means evidence not previously submitted to agency decision 
makers which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which must raise a reasonable possibility of 
substantiating the claim.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).
 
In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).
 
In February 1996, the RO issued a rating decision that denied 
the veteran's claim of service connection for PTSD.  Under 
applicable law and VA regulations, that decision is final, 
and the veteran's claim may not be reopened and reviewed 
unless new and material evidence is submitted by or on behalf 
of the veteran. 38 U.S.C.A. § § 5108, 7105; 38 C.F.R. 
§§ 3.104 (a), 3.156 (2002).  
 



It is determined that the veteran has submitted new and 
material evidence since this February 1996 decision in order 
to reopen his claim.  Since that time, the veteran has been 
diagnosed with PTSD, and undergone treatment for depression 
and PTSD.  In a outpatient treatment report dated October 
2002, the examiner's assessment was that the veteran had PTSD 
and anger management problems.  April 2003 VA outpatient 
records indicated that the veteran's nightmares were 
worsening and occurring with greater frequency, and that he 
was becoming reclusive.  He was  assessed at the time as 
having PTSD.  Since the February 1996 decision, military 
operational records of the veteran's military unit, the 151st 
Transportation Company, have been submitted.  They documented 
convoy ambush incidents with resulting casualties, involving 
the veteran's military unit.  The veteran's September 2002 
PTSD questionnaire describes the veteran's stressor relating 
to a truck in his unit being hit by enemy fire, rendering the 
vehicle out of action and causing casualties.

The October 2002 and April 2003 VA outpatient reports and 
military operational records evidence is not cumulative and 
redundant.  Since the above evidence suggests that the 
veteran's PTSD could be the result of an injury or incident 
in service, the newly received evidence relates to an 
unestablished fact necessary to substantiate the claim and 
raises the reasonable possibility of substantiating the 
claim.  Thus, it is material to the veteran's claim.  
Accordingly, the claim is reopened, and must be considered in 
light of all the evidence, both old and new.  


ORDER

As new and material evidence has been submitted regarding the 
claim of service connection for PTSD, the veteran's claim is 
reopened.





REMAND

As noted in the discussion above, the veteran's claim for 
service connection for PTSD was reopened on the basis that 
new and material evidence had been submitted.  The next step 
is to address the question of whether entitlement to service 
connection for PTSD is warranted.  

Under 38 U.S.C.A. § 5103A (d) (West 2002), VA must provide a 
claimant with a medical examination in disability 
compensation cases in which there is competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of a disability, and the record indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval or air service, but the 
record does not contain sufficient medical evidence for VA to 
make a decision on the claim.

In this case, VA outpatient records dated October 2002 and 
April 2003 indicate that the veteran was assessed as having 
PTSD.  Military operational records submitted February 2002 
indicate that the veteran's military unit, the 151st 
Transportation Company, was directly involved in convoy 
ambush attacks by the enemy, with resulting casualties.  The 
ambush incidents occurred in August 1968 and December 1968, 
which coincides with the veteran's tour of duty in the 151st 
Transportation Company in Vietnam.  According to the 
veteran's 2002 PTSD questionnaire,   
the veteran described his stressor regarding an incident 
where a truck was hit by enemy fire, rendering the vehicle 
out of action and causing casualties.  

However, the veteran has not been given a VA examination to 
determine whether any current psychiatric disorders are the 
result of an injury or incident in service.  The RO should 
arrange for a VA examiner to examine the veteran and comment 
on whether any current psychiatric disorders are related to 
service.  




Accordingly, the case is REMANDED for the actions listed 
below:  
 
1.  The veteran should be scheduled for a 
VA examination for his psychiatric 
condition.  The claims folder, to include 
all evidence added to the record in 
accordance with the paragraphs above, and 
a copy of this REMAND should be made 
available to the examiner in conjunction 
with the examination.  The veteran should 
be examined to determine the nature and 
etiology of all psychiatric disorders 
that might be present.  

The examination report should include 
responses to the following medical items:
 
a.  State as precisely as possible 
diagnoses of all psychiatric 
disorders, the veteran currently 
has.
 
b.  For each diagnosis reported in 
response to item (a) above, state 
the time of onset of each disorder.

c.  For each diagnosis reported in 
response to item (a) above, the 
examiner should state, as a matter 
of medical judgment based on the 
entire record, whether it is at 
least as likely as not that a 
current psychiatric disorder is the 
result of a disease or  injury or 
other incident in service.

All indicated testing in this regard 
should be accomplished.  A complete 
rationale for any opinion expressed must 
be provided.  If it is not feasible to 
answer any of these questions, this 
should be so stated.  

The claims folder and a copy of this 
remand must be made available to the 
examining physician in conjunction with 
the examination so that he/she may review 
pertinent aspects of the veteran's 
medical history.

2.  The RO should re-adjudicate the 
veteran's claim of entitlement to service 
connection for PTSD.  In the event that 
the claim is not resolved to the 
satisfaction of the veteran, he should be 
furnished a Supplemental Statement of the 
Case regarding entitlement to service 
connection for PTSD, which includes a 
summary of the additional evidence 
submitted, any additional applicable laws 
and regulations, and the reason for the 
decision.  The veteran must be given the 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order. 

The RO must ensure that all notice and duty-to-assist 
provisions of VCAA are properly applied in the development of 
the case.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



